DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An internal combustion engine, comprising:
…
the bearing member extends orthogonally to an axis of the crankshaft as viewed in a direction extending along an axis of the cylinder, and is provided with a pair of bolt holes through which bolts for fastening the bearing member to the engine block pass in either end part thereof, and
…
the central recess being positioned between the female screw holes.”

The examiner thanks the applicant for considering to combine the allowable subject matter to original Claim 1.  The limitations are shown in Fig. 3, both bolts Part 62 are used to fasten engine block Part 3 and both ends of the bearing member Part 50, and the central recess Part 134 area is located between female screw holes Part 61 to extend the flow path (Specification, Paragraph 45).  The limitation is also taught in specification, Paragraph 34.

Based on the teaching of the specification and the claimed language of the claimed invention, the examiner considered that Suzuki (JPH0648092Y2) fails to teach at least the limitation “the central recess being positioned between the female screw holes” since Suzuki merely teach a central recess portion is located at one end of the bearing member (Suzuki, Fig. 1, Fig. 4, the central recess located in Part 42 area is on one end of the bearing member Part 12 and closed to only one female screwed hole as shown in Fig. 1).  Therefore, Suzuki would fail to reflect all the limitations of Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “the central recess being positioned between the female screw holes” while also teach other limitations of the amended Claim 1.  Therefore, Claim 1 is allowed.

Claims 3-9 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH J DALLO/Primary Examiner, Art Unit 3747